
AGREEMENT


BETWEEN
WELLS GARDNER
e l e c t r o n i c s   c o r p o r a t i o n
[wgacolorlogounion2.jpg]
AND
 
LOCAL 1031
OF
THE INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS,
AFL-CIO




[ibewlogo.jpg]







June 28, 2010  to  July 3, 2011
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENT'S
 

     
PAGE
ARTICLE I
 
UNION AND MANAGEMENT
 
Section   1
.
Parties and Effective
Date                                                                                               
1
Section   2.
.
Expiration Date and
Renewal                                                                                               
1
Section   3.
.
Recognition                                                                                               
1
Section   4.
 
Management                                                                                               
1-2
Section   5.
 
Union
Shop                                                                                               
2
Section   6.
 
Check-off                                                                                               
2-3
Section   7.
 
Non-Discrimination                                                                                               
3
Section   8.
 
Trial Period
Employees                                                                                               
3-4
       
ARTICLE II
 
REPRESENTATIVE, GRIEVANCES AND ARBITRATION
 
Section   1.
 
Stewards                                                                                               
4
Section   2.
 
Grievance
Procedure                                                                                               
4-6
Section   3.
 
Arbitration                                                                                               
6
Section   4.
 
No Strike or
Lockouts                                                                                               
6-7
       
ARTICLE III
 
HOURS OF WORK AND OVERTIME
 
Section   1.
 
Regular Work
Week                                                                                               
7
Section   2.
 
No
Staggering                                                                                               
7
Section   3.
 
Changing
Workweek                                                                                               
7
Section   4.
 
Overtime                                                                                               
8
Section   5.
 
Shift
Premium                                                                                               
8
Section   6.
 
Preference of Shift and
Overtime                                                                                               
8
 Section
 
Lunch
Periods                                                                                               
8
Section   8.
 
Rest
Periods                                                                                               
9
Section   9.
 
Reporting
Pay                                                                                               
9
Section   10.
 
Call-Back
Pay                                                                                               
9
Section   11.
 
No
Pyramiding                                                                                               
9
       
ARTICLE IV
 
SENIORITY
 
Section   1.
 
Basis of
Seniority                                                                                               
9
Section   2.
 
Effect
of  Seniority                                                                                               
9-10
Section   3.
 
Seniority
List                                                                                               
10
Section   4.
 
Temporary
Layoffs                                                                                               
10-11
Section   5.
 
Temporary
Transfers                                                                                               
11
Section   6.
 
Options                                                                                               
11
Section   7.
 
Demotion                                                                                               
11-12
Section   8.
 
Rights on
Recall                                                                                               
12-13
Section   9.
 
Skill &
Ability                                                                                               
13
Section   10.
 
Vacancies                                                                                               
13-14
Section   11.
 
On-the-Job-Training                                                                                               
14
Section   12.
 
Leave of
Absence                                                                                               
15
Section   13.
 
Loss of
Seniority                                                                                               
15-16
Section   14.
 
Promotion to Exempt
Positions                                                                                               
16

 
 
i

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENT'S CONT'D
     
PAGE
ARTICLE V
 
VACATION AND HOLIDAYS
 
Section   1.
 
Eligibility Amount of
Vacation                                                                                        
16-17
Section   2.
 
Minimum
Hours                                                                                               
17
Section   3.
 
Computation of Vacation
Pay                                                                                               
18
Section   4.
 
Scheduling of
Vacations                                                                                               
18
Section   5.
 
Date
Due                                                                                               
18
Section   6.
 
Consecutive  Days,
etc                                                                                               
18
Section   7.
 
Retiree Pro-Rata Vacation
Pay                                                                                               
19
Section   8.
 
Holidays and Holiday
pay                                                                                               
19-20
Section   9.
 
Floating
Holiday                                                                                               
20
       
ARTICLE VI
 
WAGES
 
Section   1.
 
Rates                                                                                               
20
Section   2.
 
Cost Of
Living                                                                                               
20-21
Section   3.
 
New
Classifications                                                                                               
20
Section   4.
 
Upgrading                                                                                               
20
Section   5.
 
New Experienced
Employees                                                                                               
21
Section   6.
 
Payday                                                                                               
21
Section   7.
 
Piece
Work                                                                                               
21
Section   8.
 
Pension
Plan                                                                                               
21-22
       
ARTICLE VII
 
INSURANCE
22
       
ARTICLE VIII
GENERAL PROVISIONS
 
Section   1.
 
Saving   Clause                                                                                               
22
Section   2.
 
Bulletin  Board                                                                                               
22-23
Section   3.
 
Election
Day                                                                                               
23
Section   4.
 
Supervisors                                                                                               
23
Section   5.
 
Right of
Access                                                                                               
23
Section   6.
 
Conflict with State & Federal
Laws                                                                                               
23
Section   7.
 
Female
Employees                                                                                               
23
Section   8.
 
Paid Leave of
Absence                                                                                               
23-24
Section   9.
 
Jury
Service                                                                                               
24
Section 10.
 
Safety and Health
Provisions                                                                                               
25
Section 11.
 
Union Employee Educational Assistance
Program                                                                                               
26
Section 12.
 
Call-In Sick / Personal Day
27
Section 13.
 
Inventory Shutdown
Scheduling                                                                                               
27
Section 14.
 
Severance
Plan                                                                                               
27
Section 15.
 
401K Savings
Plan                                                                                               
27
APPENDIX "A"
Wage Scale - Effective
06-29-09                                                                                               
28-31
       
APPENDIX "B"
Insurance Coverage for Employees &
Dependents                                                                                               
32
       
APPENDIX "C"
Piece Work / Incentive
System                                                                                                        
33
       
APPENDIX “D”
 Memorandum of Understanding  -
Effective  06-28-10                                                                                               
35

 


 
ii

--------------------------------------------------------------------------------

 




ARTICLE  I
UNION AND MANAGEMENT
 
Section 1. Parties and Effective Date: The parties to this Agreement are:
Wells-Gardner Electronics Corporation, its successors or assigns, hereinafter
called the "Company" and Local 1031, International Brotherhood of Electrical
Workers, AFL-CIO, hereinafter called the "Union".  This Agreement shall become
effective June 28, 2010
 
Section 2. Expiration Date and Renewal: This Agreement shall remain in full
force and effect until July 3,2011 and then shall automatically renew itself
from year to year thereafter, unless the Company or the Union gives written
notice to the other party to amend, modify or terminate within not less than
sixty (60) days prior to any expiration date.  The parties may by mutual
agreement modify or amend this Agreement at any time hereafter.
 
Section 3. Recognition: The Company recognizes the Union as the sole and
exclusive collective bargaining agent for all of the Company's production and
maintenance employees located at 9500 West 55th Street – Suite A, McCook,
Illinois 60525-3605 excluding Wells-Gardner Electronics Corporation executives
and non-working supervisors, office, clerical and sales employees, engineering
and laboratory employees, supervisors, guards, outside truck drivers, journey &
craft persons who are represented for purposes of collective bargaining by
unions affiliated with the AFL-CIO.
 
Section 4. Management: The management of the Company and its operations, the
direction of the work force, including the right to hire, assign, suspend,
transfer, promote, discharge or discipline for just cause and to maintain
discipline and efficiency of its employees and the right to relieve employees
from duty because of lack of work or for other legitimate reasons not in
conflict with the provisions of this Agreement; the right to determine the
extent to which the plant shall be operated; the right to introduce new or
improved production methods, processes or equipment; the right to decide the
number and locations of plants, the nature of equipment or machinery, the
products to be manufactured, the methods and processes of manufacturing, the
scheduling of production, the method of training employees, the designing and
engineering of products and the control of raw materials; the right to continue
in accordance with past practice to assign work to outside contractors; and the
right to enact Company policies, plant rules and regulations which are not in
conflict with this Agreement, are vested exclusively in the Company.
 
 The Union recognizes that there are functions, powers, authorities and
responsibilities belonging solely to the Company, prominent among which, but by
no means inclusive, are those enumerated in the preceding paragraph.  The
management rights enumerated in said paragraph are not inclusive and shall not
be deemed to exclude other functions not herein listed.
 
 The term "just cause" as used in this Agreement includes but is not limited to
any violations of a published plant rule established pursuant to the provisions
of Article I.
 
 
-1-

--------------------------------------------------------------------------------

 
 
Section 5. Union Shop: All employees covered by the terms of this Agreement
shall be required to become and remain members of the Union as a condition of
employment from and after the sixty-first (61st) day following the date of their
employment or the effective date of this Agreement, whichever is later.
 
Section 6. Check-Off: The Company agrees that it will make weekly deductions
from each weekly pay check covering any and all amount of dues and initiation
fees that may hereafter become due to the Union for any of its employees covered
hereunder, provided that the Union requests such deductions and accompanies such
requests with properly and legally executed assignments, in accordance with law,
authorizing such deductions.  The employer further agrees that once each week,
it will remit promptly to the Union such collected amounts.  At the end of each
calendar month, the Company shall forward to the Union an alphabetical list of
the names and the total amounts deducted during said month from each employee
covered.  In lieu of this monthly alphabetical list, the Company may, at its
option, forward to the Union such an alphabetical list each week along with the
weekly remittance of collected amounts.
 
 If through inadvertence or error, the Company fails or neglects to make a
deduction which is properly due and owing from an employee's weekly pay check,
such deduction shall be made from the next weekly pay check of the employee and
promptly remitted to the Union.  It is expressly agreed and understood that the
Union assumes full responsibility for the validity and the legality of such
employee's deductions as are made by the Company and hereby agrees to indemnify
and save the Company harmless, by virtue of such collections and payments to the
Union.
 
 No deduction shall be made from any employee for union dues in any week in
which such employee receives a check representing a total of less than eight (8)
hours at the employees regular rate of pay nor shall any deduction be made from
any employee's pay check prior to the date on which, by the terms of this
Agreement, he/she is required to become a member of the Union as a condition of
employment.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Section 7. Non-Discrimination: It is agreed between the parties that in the
policies and practices of the Company and in the membership policies and
practices of the Union there shall continue to be no discrimination against any
employee on account of race, creed, color, national origin or sex.
 
Section 8.  Trial Period Employees:
 
(a)
Trial Period: New employees shall be on trial until they have been employed for
a period of sixty (60) calendar days and during such period the Company shall
have the right to dismiss or retain the employee at its own discretion.  Upon
completion of such sixty (60) calendar days of employment, the employee shall be
deemed to be a regular employee.  In all instances where a trial period employee
is laid off for lack of work or granted a leave of absence for illness or other
good cause, such reduction from active employment shall be deemed to be a
layoff, unless at the date it occurs, the employee is given a written notice
stating that he/she is terminated.

 
 
(b)
Return from Leave or Recall of Laid Off Trial Period Employee: Trial period
employees who are laid off and by election of the Company subsequently recalled
or who are granted a leave of absence and subsequently return to work, must
complete sixty (60) calendar days of trial period active employment within six
(6) months of the date of their original hire date in order to become a regular
employee.  Periods of trial period active employment, as referred to above,
shall include any week in which the employee works at least one full day.  At
such time as the employee completes sixty (60) calendar day trial period active
employment, his/her "original hiring date", for the purpose of determining
his/her length of service (in accordance with Article IV, Section 3(b)) shall be
established as that date sixty (60) calendar days prior to the date of
completion of the trial period employment requirement.

 
 
(c)
Trial Period Employee Recalled Before Expiration of Six-Month Period: Trial
period employees who have not completed sixty (60) calendar days of trial period
employment within six (6) months from their original date of hire, but who are
recalled or return from a leave of absence prior to the expiration of such
six-month period will be permitted to complete the trial period requirement,
although the six-month period elapses before such trial period is completed,
provided the employee is not laid off before he/she completes his/her trial
period employment.  If such a layoff occurs before the employee bas completed
his/her trial period and the six-month period has expired, said employee will be
considered to have been terminated rather than laid off.

 
 
(d)
Extension of Trial Period: The Company shall have the right to extend the trial
period to ninety (90) calendar days upon written notice to the Union and the
employee prior to completion of the normal sixty (60) day trial period and shall
retain the right to dismiss such employee during this extension period without
being subject to review.  In all instances where the trial period of a new
employee is so extended, such employee's responsibility to become and remain a
member of the Union in good standing as a condition of employment after sixty
(60) days shall not be affected; and any benefits of the contract such as
holiday pay and insurance coverage shall accrue to such- employee at the end of
the initial sixty day period.

 
 
-3-

--------------------------------------------------------------------------------

 
ARTICLE II
REPRESENTATION, GRIEVANCES AND ARBITRATION
 
Section 1. Stewards: The Company agrees to recognize the Chief Steward and Shop
Stewards selected by the Union in accordance with the Union rules and
regulations.  Such Chief Steward and Stewards may act as a grievance committee
at the request of, and with, the Business Manager of the Union, or his/her
representative.  The Union will notify the Company as to the identity of such
Chief Steward or Stewards and the Company shall not be required to recognize any
other employees in the adjustment of complaints than those whose names are
furnished to the Company as aforesaid.  Such Chief Steward and Stewards shall be
granted a reasonable amount of time during working hours for the purpose of
investigating and adjusting complaints, provided however, that such Chief
Steward and Stewards shall not leave their  work without the permission of the
immediate supervisor.  Such permission, however, shall not be arbitrarily
withheld.  The Chief  Steward and Stewards shall be granted top seniority in
their respective departments for the purpose of layoffs and recalls.
 
Section 2. Grievance Procedure: Any grievance arising during the life of this
contract pertaining to wages, hours of work and working conditions  of employees
in the bargaining unit shall be subject to the procedures outlined below:
 
 Either the Company or the Union or any employee (or Steward, Chief Steward or
Business Representative in his/her behalf) may file grievances.  Grievances of
the Company or Union shall be presented directly to the other in
writing.  Grievances of the employees shall be reduced to writing on grievance
forms provided by the Union.  All answers by the Company shall likewise be in
writing.  Grievances will be handled as follows:
 
 
Step 1.
 
The employee, his/her Steward or both, shall present the matter in dispute for
settlement to his/her Supervisor.  If the Supervisor's decision is not
satisfactory or is not given within three (3) working days, Step 2 will be
followed.

 
 
Step 2.
 
Such grievance shall then be presented by the Chief Steward within three (3)
working days after the Supervisor's unsatisfactory decision or failure to give a
decision, whichever is applicable, to the Department Head.  If the Department
Head's decision is not satisfactory or is not given within three (3) working
days, Step 3 will be followed.

 

 
Step 3.
 
Such grievance shall then be presented by the Business Representative of the
Union within five (5) working days from receipt of the Department Head's
unsatisfactory decision or failure to give a decision, whichever is applicable,
to the Human Resources Director who shall give his/her answer not later than
five (5) working days after the presentation of the grievance to him/her.
 

 
 
-4-

--------------------------------------------------------------------------------

 
 
       If the decision of the Human Resources Director is not satisfactory, such
grievance will be discussed by the Business Manager of the Union and the Human
Resources Director within five (5) working days after receipt by the Business
Manager of the unsatisfactory answer by the Human Resources Director.  In the
event the Company and the Union are unable to settle any grievance under the
procedures outlined above, the grievance shall be further processed under
Section 3 - Arbitration - of this Article.
 
 A grievance must be filed no later than five (5) working days after the
occurrence of the event in which it is predicated, except in instances where the
employee, or his/her Steward or Chief Steward, could not reasonably have been
expected to be aware of the occurrence of the grievance.  A failure to file a
grievance within the period specified shall be deemed a waiver of such
matter.  In all cases of grievances relating to time not worked, the Company
shall be responsible only for the actual loss sustained by an employee.  Any
settlement of any grievance between the Company and a Steward, Chief Steward, or
Business Representative in Steps 1, 2, and 3 above will not be final until
reviewed and approved by the Business Manager of the Union or his/her designated
representative.  The Company may consider the matter closed unless it has been
otherwise notified by the Business Manager of the Union or his/her delegated
representative within ten (10) days after notice bas been given him/her of the
terms and conditions of the proposed grievance settlement.
 
 An employee may be discharged or disciplined for cause.  However, in case any
employee, or the Union in his/her behalf, claims that  he/she has been
unjustifiably discharged or disciplined, a written complaint shall be filed
within five (5) working days from the date of his/her discharge or
discipline.  Such complaint or grievance shall start under Step 2 above.  Prior
to the discharge or disciplining of an employee (except in cases of an  employee
under the influence of alcohol, drugs, etc., or theft or sabotage), the Chief
Steward shall be notified and given the opportunity to discuss the discharge or
discipline.  In case of discharge or discipline for being under the influence of
alcohol, drugs, etc., or for theft or sabotage, the Chief Steward shall be
notified Immediately after the discharge.
 
Section 3. Arbitration: In the event that the grievance or complaint cannot be
adjusted in any of the foregoing steps, the matter may, at the request of either
party, be submitted for final and binding arbitration by an impartial arbitrator
who shall be chosen by mutual agreement of the Company and the Union.  In the
event that the Company and the Union are unable to agree upon an arbitrator, the
parties will request the Federal- Mediation and Conciliation Service to submit a
panel of nine (9) qualified arbitrators.  Both the Company and the Union shall
have the right to strike four (4) names from the panel submitted to the
parties.  The remaining name on the panel shall then become the impartial
arbitrator.  In the consideration of discipline or discharge cases, the
arbitrator shall have authority and jurisdiction to direct the payment of back
pay for lost time resulting from discharge.  The arbitrator's decision shall be
final and binding upon all parties.  However, an arbitrator shall have no power
or authority to add to, alter, or modify the terms of this Agreement or any
supplementary agreement made between the parties hereto.  The expenses of
arbitration (except those of the respective parties) shall be borne equally
between the Company and the Union.
 
Section 4. No Strikes or Lockouts: There shall be no strikes, refusal to work or
slowdown by the Union during the life of this Agreement, and there shall be no
lockout on the part of the Company, unless either the Company or the Union
should refuse to participate in arbitration proceedings or abide by the decision
of an arbitrator, in accordance with Section 3 of this Article.  Should there be
such refusal by either the Company or the Union, this Section, at the option of
the other party, shall be deemed inapplicable.  There shall be no liability on
the part of the Union for unauthorized strikes, stoppages or slowdowns, by any
of the employees, but the Company shall have the right to discipline or
discharge any employee who initiates, instigates, or participates in such
unauthorized strikes, stoppages, or slowdowns.  In consideration of this
Agreement, the Union agrees not to sue the Company, its officers or
representatives, and the Company agrees not to sue the Union, its officers,
agents, or members in connection with any labor relations matters in any court
of law or equity.  The parties agree that the sole procedure for settlement of
any disputes concerning labor relations matters between the Company and the
Union shall be the grievance and arbitration procedure hereof.
 
 
-5-

--------------------------------------------------------------------------------

 
ARTICLE III
HOURS OF WORK AND OVERTIME
 
Section 1. Regular Workweek: The regular workweek shall consist of forty (40)
hours on a schedule of eight (8) hours per day Monday through Friday.
 
Section 2. No Staggering: The working day shall be continuous and employees
shall not be compelled to lay off work for any period of time during the day and
to resume work thereafter during the same day except in the case of lunch period
or rest period.
 
Section 3. Changing Workweek: Any changes in the regular workweek shall be by
mutual agreement between the Company and the Union.  The Company reserves the
right to change regularly scheduled starting and quitting  hours under emergency
conditions, in which event the time worked before normal starting time or after
the normal quitting time will not be considered overtime work payable at one and
one-half (1½) time the employee's straight-time rate unless more than eight (8)
hours of work are performed in a day or unless an employee is prevented from
performing eight (8) hours of work for reasons of the Company's convenience
rather than for circumstances beyond the control of the Company.
 
Section 4. Overtime: All work performed in excess of eight (8) hours in any one
(1) day, and all work performed on Saturday, and all work performed prior to the
employee's regular hour for starting or after the employee's regular hour for
quitting shall be considered overtime and shall be compensated for on the basis
of one and one-half (11/2) times the employees straight time rate.  All work
performed on Sunday shall be compensated for at two (2) times the employees
straight time rate.
 
Section 5. Shift Premiums: Work performed on the second (or afternoon) shift
shall be paid for at the rate of ten (10%) percent more than the rate paid for
similar work on the first (or day) shift.  Work performed on the third (or
night) shift shall be paid for at the rate of fifteen (15%) percent more than
the rate paid for similar work on the first (or day) shift.  In ascertaining the
vacation or holiday benefits to which an employee may be entitled, the shift
premium shall be included in the computations.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 6. Preference of Shifts and Overtime: When a preference of shifts is
available on account of the occurrence of a vacancy, preference will be given on
the basis of seniority and preference in the assignment of overtime should be
based on the following formula:
 
 
(a)
Overtime on a job shall be assigned to those regularly doing that job in their
respective departments pursuant to the principle of "line intact".

 
 
(b)
If additional help is required, employees with the greatest seniority in their
classification in the department concerned and capable of doing the job in that
department will be selected.

 
 
(c)
In the event no qualified employees wish the overtime assignment, it shall be
assigned to and worked by the junior employee.

 
 
(d)
If necessary to go outside of that particular department, plant wide seniority
will prevail if capable of doing the job.

 
 
(e)
In the event an employee is requested by the Company to work overtime, daily or
Saturday, and he/she agrees to perform the overtime work but: (1) fails to
notify the Company of his/her inability to report to work; or (ii) fails to give
good cause explaining his/her inability to report for work; or (iii) fails to
report for work, the employee shall not be permitted to work any overtime in any
department for a period not to exceed thirty (30) days following the time the
employee was requested to perform the overtime work.

 
Section 7. Lunch Period: There shall be an allowance of a lunch period near the
middle of a work shift of thirty (30) consecutive minutes.
 
Section 8. Rest Periods: On each shift of the day there shall be a ten (10)
minute rest period for each four (4) hours worked without deduction in pay.
 
Section 9. Reporting Pay: Employees who report for work in person and have not
been previously notified not to report shall receive four (4) hours' work or the
equivalent in pay, based upon their regular straight time hourly rate of pay,
except in case of an emergency beyond the control of the Company.
 
Section 10. Call-Back Pay: An employee who has left the plant and is called back
to work shall work and receive no less than four (4) hours of overtime pay at
his/her regular straight time rate of pay, or the applicable straight time rate
of pay for the job performed, whichever is greater.
 
Section 11. No Pyramiding: In no event shall overtime or premium pay provided
for in this Article be pyramided or duplicated.  Only the applicable provision
yielding the largest amount of pay shall be applied and such payment shall
satisfy the requirements of all other applicable provisions.  This limitation,
however, does not apply to shift premiums.
 
 
-7-

--------------------------------------------------------------------------------

 
 
ARTICLE  IV
SENIORITY
 
Section 1. Basis of Seniority:  Each employee will have seniority standing in
the plant equal to the employee's total length of service with the Company in
the bargaining unit, dated from his/her first day of last continuous employment
therein except as provided in Sections 3, 11, and 12 of this Article.
 
Section 2. Effect of Seniority: Except as provided in Section 6 of Article III
and Section 7 of this Article, in all cases of increase or decrease of forces,
transfer, promotion, or demotion of employees and preference in the selection of
shifts, plant-wide seniority shall prevail, provided the employees possess
sufficient skill and ability to satisfactorily perform the work to be done.
Where new equipment or added responsibilities are added to existing job
classifications, the Company, in the event of a reduction in force, shall go
strictly by seniority, regardless of the lack of experience of the senior
employee.  The Company shall train as needed to retain the senior employees.
 
Section 3. Seniority Lists: The Company will furnish to the Union immediately
after the signing of this Agreement, a Seniority List and will post copies of
such list on the bulletin boards in the plant.  The list is to be revised at six
(6) month intervals.
 
 The Company will also furnish to the Union monthly a list of additions to and
deletions from the Seniority List.
 
 
(a)
Except as otherwise provided in this Agreement, the Seniority List is to be used
to determine an employee's seniority as to layoffs, recalls, promotions and
demotions.  An employee shall have his/her seniority date computed from his/her
original date of employment in the bargaining unit, in determining the
employee's seniority in cases of layoffs, recalls, promotions and demotions.

 
 
(b)
The Seniority List is to be used to determine which bracket in the vacation
schedule is applicable.  Since an employee's vacation is based on his/her length
of service with the Company, his/her original hiring date or date of rehire will
determine the length of his/her vacation.  The amount of vacation pay for any
one (1) year may be adjusted to comply with the minimum hours provision in this
Agreement, but such adjustment shall not affect a succeeding year or years.

 
 
(c)
Employees having the same seniority (hired on the same date) will, if necessary,
be rated by the Company based on their attendance and tardiness record.  The
employee with the least number of day absences in the contract year would be
rated as having the most seniority.  If no seniority can be determined by
attendance, then the employee with the least amount of tardiness in the contract
year will be rated as having the most seniority.

 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 4. Temporary Layoffs: The parties recognize the necessity of temporary
layoffs caused by shortage of materials or other reasons.  It is, therefore,
mutually agreed that such temporary layoffs may be made from time to time
without regard to plant-wide seniority programs embodied in the contract.  It is
further agreed, however, that the number of hours each such employee may be laid
off on such temporary layoff shall be recorded and no individual employee may be
laid off on such temporary layoff without regard to seniority in excess of sixty
(60) hours in each six month period of a contract year without any carry over
from one six-month period to the next.  When an individual employee would exceed
that amount, then the Company is obligated to place him/her on another job in
accordance with plant-wide seniority, provided such employee possesses
sufficient ability, skill and experience to satisfactorily perform the work
available.
 
Section 5. Temporary Transfers: For periods of work not exceeding eighty (80)
hours the Company may transfer or assign employees temporarily, on a voluntary
basis, but subject to plant seniority in the class from which they are being
transferred, to work in job classifications in which they do not hold a regular
job assignment, but have sufficient skill and ability to satisfactorily perform
the work.  Such employees shall be paid as follows:
 
 
(a)
If temporarily assigned to a job in a higher labor grade, the employee shall be
paid, for the time involved, the next higher rate above his/her regular job rate
in the progression scale for the higher grade.

 
 
(b)
If temporarily assigned to a job in a lower labor grade, the employee shall be
paid his/her regular job rate.

 
Section 6. Option: Any employee who is subject to demotion or transfer because
of material shortage, curtailment of work or similar reasons, may have the
option of accepting such demotion or taking a layoff until there is sufficient
work in his/her regular classification.  An employee who accepts such demotion
or transfer may exercise such option up to four (4) weeks after the transfer or
demotion, but he/she must give four (4) days' notice to the Company before
he/she may exercise the option to take a voluntary layoff under this provision.
 
Section 7.  Demotion:
 
 
(a)
In the event of a reduction in force, or reduction in the work force of a job
classification, all probationary employees in the classification shall first be
removed from the classification or laid off.  If further reduction is required;

 
 
(b)
Employees below the maximum rate in their respective classification shall be
removed beginning with the lowest wage group in such classification based upon
their plant seniority.

 
 
-9-

--------------------------------------------------------------------------------

 
 
 
(c)
Employees effected by a reduction in force of job classifications five (5) or
above first shall be offered a position which they bad previously held provided
that they have sufficient seniority to displace an existing employee in the
particular job classification and they have not previously "signed off" during
the life of this agreement on that job classification.  If an employee does not
have the seniority to be transferred to a previously held job classification in
a higher classification, the employee shall be offered a previously held job
classification in a lower classification.  If the employee does not have
sufficient seniority for any previously held job classification, the employee
shall be given an option to be transferred to a position in classification four
(4) or below, provided that the employee has sufficient seniority to displace an
individual currently working in the particular job classification.  Employees
not having sufficient seniority for a previously held job classification or any
position in job classification four (4) or below shall be laid off in accordance
with contractual requirements.

 
 
(d)
Employees working in job classification four (4) or below during a reduction in
force in those classifications shall first be offered a previously held position
if they have sufficient seniority to displace an individual from the particular
job classification.  Otherwise, the employee shall be transferred to another job
classification within classifications four (4) or below for which the employee
has sufficient seniority to displace an employee of lesser plant seniority.  If
the employee does not have seniority to displace any individual in job
classification four (4) or below, the employee shall be laid off in accordance
with contractual requirements.

 
 
(e)
All employees transferred during a reduction in force to another job
classification which they have not previously performed shall be subject to a
three (3) day qualifying period.  During this time, the employee may elect to
relinquish the position for any reason and/or "sign-off" the job
classification.  An employee who voluntarily elects to relinquish a position by
signing off the job classification shall be laid off.  During this three (3) day
qualifying period the Company reserves the right to determine in its sole
discretion whether an employee can adequately perform a particular job within
the three (3) day qualifying period and the Company may then decide to lay off
the employee.  An employee who signed off voluntarily shall not be permitted to
transfer to that job classification in the event of a future reduction in force
for the life of this Agreement.  An employee laid-off by the Company for being
unable to adequately perform the job classification shall not be permitted to
transfer to that job classification in the event of a future reduction in force
until the employee provides that he/she possesses sufficient skill and ability
to satisfactorily perform the work to be done.

 
 
(f)
All recalls during an increase in the work force shall be made in reverse order
of seniority and pursuant to the applicable subsections of Article IV, Section 7
and 8. If there are vacancies in job classifications which they have previously
performed, unless they have sufficient seniority to return to the classification
from which they were originally removed as the need for additional employees in
such job classifications presents itself, they will be given an opportunity to
fill such vacancies.  An employee with seniority may be recalled to Code 4 or
lower even though he/she has not previously performed the work in such
classification.

 
 
-10-

--------------------------------------------------------------------------------

 
 
Section 8. Rights on Recall: Any employee being recalled after a layoff shall be
assured at least two (2) straight weeks of employment at the regular workweek
schedule.  In the event the Company has recalled an employee with such
assurance, and then because of conditions over which the Company has no control
(such as, but not limited to, power failure inability to acquire machinery and
equipment to replace worn out machinery and equipment, bona fide material
shortages over which the Company has no control), the Company is unable to
furnish such two (2) weeks of employment, the Company shall not be bound by this
provision.  In the event the Company does not assure such two (2) weeks of
employment at the normal scheduled number of hours per week, the employee may
elect to not return until such time as the Company does assure two (2) such
consecutive weeks of employment at the normal scheduled number of hours per week
without loss of seniority status.  In the event the employee does elect not to
return, that employee shall notify the Company by telegraphic message or
registered mail or in person to that effect so that the Company may keep an
accurate record of the employees who still wish to retain seniority status.  In
the event the employee fails to notify the Company of his/her election not to
return as herein provided, and fails to report as specified under Section 13(h)
of this Article IV, the employee shall be regarded as having resigned.
 
Section 9. Skill and Ability: Every employee who has completed his/her trial
period shall, for the purpose of this Article, be deemed to have sufficient
skill and ability to perform any common labor or common assembly job - Code 4
and below.
 
Section 10.  Vacancies: In the event that a permanent job vacancy develops in a
classification covered by this Agreement, other than common labor or assembly, a
notice of such vacancy shall be bulletined for a period of two (2) working days.
 
The bulletin shall contain the job title, the maximum rate to be paid for the
job, and a brief description of the job to be performed.  Should additional
personnel be required for a job within thirty (30) days of the time the job was
last posted, the Company shall not be required to bulletin again such job until
expiration of the thirty (30) day period.  It is understood that within such
thirty (30) day period the Company may take such steps as are necessary to fill
such open jobs, provided no qualified employees have bid or are
available.  However, if an employee is not currently working on the days the
open job is posted, but returns to work within the thirty (30) day period
referred to above, he/she may apply for such posted job and will be considered
for such posted job vacancies still remaining open.  Employees with seniority
who desire promotions to posted higher rated classifications shall, during the
period that such vacancy is bulletined, file a form provided by their Supervisor
for this purpose.  If applicants with qualifications sufficient to perform the
work satisfactorily have made application for the bulletined job, the qualified
applicant with the greatest plant seniority shall be selected.  It is intended
that whenever possible promotions shall be made within the ranks and according
to seniority.  The Company may fill a posted vacancy until it has been
determined by the Company that there are applicants who possess the
qualifications required.  The Company may offer a posted vacancy to a new
employee who did not apply, or may hire a new employee for such vacancy in the
event the applicants for the posted vacancy do not possess sufficient
qualifications to satisfactorily perform the job.
 
 It is understood that employees who have bid upon, have been accepted, and are
working on the posted job will not be eligible to bid on an additional posted
job for a period of three (3) months following the time the job for which they
were accepted was posted.
 
 
-11-

--------------------------------------------------------------------------------

 
 
 The successful bidder for a posted job opening shall have the option to return
to his/her former job within a period of two (2) weeks following the first day
worked in the posted job opening.  The Company shall have the option, within the
same two (2) week period to return such successful employee to his/her former
job in the event such employee cannot satisfactorily perform the work required
to be done.  The successful bidder for a posted job opening shall receive
retroactive pay from the first day worked in the posted job opening who
successfully completes the two (2) week trial period.
 
Section 11.  On-the-Job Training: Employees who bid on posted jobs, but do not
possess sufficient qualifications to be selected, may be considered for training
under the following procedures:
 
 
(a)
The number to be considered for training will be in relation to the number
needed to fill the posting at the time of posting.

 
 
(b)
Selection for training will be on the basis of related education, prior
employment experience, current employment experience as related to the training
to be given.  Qualifications being comparable, seniority will govern.

 
 
(c)
Evaluation of qualifications for training, as well as the progress of the
trainee, will be determined by the Company.

 
 
(d)
A trainee who is unable to progress satisfactorily will be returned to his/her
prior classification without loss of seniority.

 


Section 12.  Leaves of Absence:
 
 
(a)
The Company may grant leaves of absence without pay to all regular employees of
the Company for good cause, taking into consideration not only the personal
problems of the employee but also the Company's operational needs for
production.  Such leaves for good cause other than for medical reasons shall not
exceed ninety (90) days except for Union activity, which may be
indefinite.  Leaves of absence for illness will be granted for such periods as
have been recommended by competent medical authority but not to exceed one (1)
year.  In the event an employee is hospitalized in excess of seven (7) days, an
automatic leave of absence shall be granted up to thirty (30)days, provided that
the Human Resources Director of the Company is notified of the hospitalization
within three (3) working days from the last day worked.  Any other request for
leave of absence for illness must be made by an employee on forms provided by
the Company and must be accompanied by a report from the employee's doctor
recommending the time required for leave of absence.

 
 
(b)
Because pregnancy by itself is not a disabling condition for any fixed period of
time, the Company agrees to grant maternity leaves of absence based upon the
medical opinion of the employee's physician.  The leave of absence shall begin
when it is determined by the employee's physician that the employee is no longer
able to perform those duties characteristic of her position.  The leave shall
continue until, and only until, the employee, on the basis of her physician's
opinion, is able to return to work, not to exceed one (1) year.

 
 
(c)
Employees on a bona fide leave of absence, when returning to work, shall return
to their former classification if such work is being performed.  Application
forms of all leaves of absence must be completed and be submitted to the Company
within five (5) working days from their last day worked or their date of recall,
and such application for leaves shall be required for any period of seven (7) or
more consecutive calendar days in which the employee is out of the service of
the Company.

 
 
d)
Employees granted a leave of absence will not be asked or required to use their
remaining vacation days left before granting said leave.

 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
 
Section 13.  Loss of Seniority: An employee shall lose his/her seniority when
any of the following occur:
 
 
(a)
Discharge for cause.

 
 
(b)
Quitting.

 
 
(c)
Absence from work for three (3) working days without notifying the Human
Resources Department of the Company.

 
 
(d)
Failure to apply for a leave of absence as required.

 
 
(e)
Exceeding leave of absence without notification to the Human Resources
Department presenting good cause.

 
 
(f)
Working for another employer for wages while on leave of absence (this does not
apply to leaves of absence for Union activity or layoffs).

 
 
(g)
Layoff or sick leave for a continuous period in excess of one (1) year for
purposes of seniority only.

 
 
(h)
Failure to report for work on recall or to notify the Human Resources Department
of intention to report within three (3) regularly scheduled working days
following the date notification is sent by mailgram or certified letter to the
employee's last known address registered with the Human Resources Department.

 
Section 14.  Promotion to Exempt Positions: Any employee covered by this
Agreement who is transferred to a supervisory position outside of the bargaining
unit, shall retain his/her seniority as of the date of transfer.  Any employee
who is, or has been, employed in a supervisory position outside of the
bargaining unit, shall not accumulate seniority in the bargaining unit while so
employed.
 
ARTICLE V
VACATIONS AND HOLIDAYS
 
Section 1. Eligibility and Amount of Vacation: The Company will grant vacation
with pay to each employee in accordance with the following schedule:
 
 
(a)
All employees who on June 1st have been employed by the Company (in or out of
the bargaining unit) six (6) months or more but less than twelve (12) months,
shall be granted one-half (1/2) week's vacation with pay;

 
 
(b)
All employees who on June 1st have been employed by the Company (in or out of
the bargaining unit) for a period of twelve (12) or more months, but less than
two (2) years, shall be granted one (1) week's vacation with pay;

 
 
(c)
All employees who on June 1st have been employed by the Company (in or out of
the bargaining unit) for two (2) years or more, but less than ten (10) years,
shall be granted two (2) weeks' vacation with pay;

 
 
-13-

--------------------------------------------------------------------------------

 
 
 
 
(d)
All employees who on June 1st have been employed by the Company (in or out of
the bargaining unit) ten (10) years or more, but less than fifteen (15) years,
shall be granted three (3) weeks' vacation with pay;

 
 
(e)
All employees who on June 1st have been employed by the Company, (in or out of
the bargaining unit), fifteen (15) years, but less than twenty-five (25) years,
shall be granted four (4) weeks vacation with pay;

 
 
(f)
All employees who on June 1st have been employed by the Company (in or out of
the bargaining unit) twenty-five (25) years or more, shall be granted five (5)
week's vacation with pay;

 
 
(g)
Additional vacation with pay shall be granted to those employees who as of
December 31, have accrued seniority which would entitle them to additional
vacation benefits over those to which they were entitled on the preceding June
1. The same limitations and requirements as prescribed for in Article V shall-
also apply and the date, June 1, shall be replaced by the date December 31,
where appropriate.

 
 
Section 2.  Minimum Hours:

 
(a)
Employees with seniority (in or out of the bargaining unit).  One (1) year or
more.  To qualify for full vacation benefits, the employee, as of June 1st with
seniority, must have worked, or have been available for work eighty (80%)
percent of the work year prior to June 1st.  Time off due to occupational
injury, jury duty or layoff shall be considered as time available for work.  No
vacation benefits shall be paid to an employee who has worked less than thirty
(30%) percent of the work year prior to June 1st.  An employee who has worked
more than thirty (30%) percent of the work year, but has worked or been
available for work less than eighty (80%) percent of the work year prior to June
1st, will be granted a vacation which will be equal to his/her vacation bracket
multiplied by the percentage of time worked and time available for work.

 
If an employee is on layoff, in military service, or bona fide leave of absence
as of June 1st, he/she shall be paid at vacation time, the same portion of
his/her vacation as the time actually worked bears to the work year, When he/she
is recalled he/she must return within three (3) working days and work at least
two (2) weeks.  If he/she does so, he/she shall then receive the unpaid balance
of his/her vacation benefit to which he/she is entitled.

 
 
(b)
Employees with seniority (in or out of the bargaining unit) of at least six (6)
months, but less than one (1) year.  To qualify for full vacation benefits the
employee, as of June 1st with seniority, must have worked (availability for work
does not apply) eighty (80%) percent of the time from date of employment to June
1st.  An employee who has worked more than thirty (30%) percent but less than
eighty (80%) percent of the time from date of employment to June 1st, will be
granted a vacation equal to twenty (20) hours multiplied by the percentage of
time actually worked.  No vacation benefits will be paid to an employee who has
worked less than thirty (30%) percent of the time from date of employment to
June 1st.

 
Section 3. Computation of Vacation Pay: In computing vacation benefits, one (1)
week's vacation with pay shall be equivalent to five (5) working days, and eight
(8) hours' pay shall be equivalent to one (1) working day.  If the employee is
paid at a flat hourly rate, the vacation pay shall be at the  highest rate
earned for at least thirty (30) consecutive days during the year prior to June
1st, including shift premiums, if any.
 
 
-14-

--------------------------------------------------------------------------------

 
 
Section 4. Scheduling of Vacations: Prior to May 1st of each calendar year,
departmental heads will consult with all employees entitled to vacations and
from such consultations the Company shall establish a working schedule agreeable
to the Union for the vacation period.  In determining vacation schedules, the
Company will respect the seniority and wishes of the employee to the extent that
its needs will permit. (a) The vacation season for those employees eligible for
more than two (2) weeks vacation with pay, shall be during the twelve (12) month
period beginning on January 1st. (b) The vacation season, for those employees
hired between June 2 and prior to December 31, eligible for additional vacation
with pay, shall be taken between their hire date and December 31.  The Company
may elect to close the plant for a specified vacation period.
 
Section 5. Date Due: Vacation pay which bas been earned, in accordance with this
Article, shall be paid to the employee on the payday immediately preceding the
start of each employee's vacation.
 
Section 6. Consecutive Days, Etc.: All vacations of two (2) weeks or less shall
be taken on consecutive days unless the Company and the employee agree on a
different division of the vacation time.  If an employee is eligible for a
vacation in excess of two (2) weeks, or additional vacation, his/her vacation
schedule for such an additional vacation, if any, shall be determined pursuant
to Section 4 of this Article.  Vacations shall not be changed without thirty
(30) days notice, or the consent of the employee involved.  If any employee
voluntarily responds to a Company request to return from his/her vacation prior
to its expiration date, he/she shall be reimbursed for all out-of-pocket expense
in connection with such recall and allotted an additional vacation period for
the untaken vacation time.
 
Section 7. Retiree Pro-rata Vacation Pay: Any employee who retires prior to June
1st of any calendar year at the retirement age prescribed by the Social Security
laws of the United States and who has given to the Company a two (2) month
notice in writing in advance of his/her intention to do so shall be paid the
pro-rata vacation pay earned by such employee, the amount of which is to be
determined by provisions of Section 1, 2, and 3 of Article V.
 
 
-15-

--------------------------------------------------------------------------------

 
 
Section 8. Holidays and Holiday Pay: Employees who qualify hereunder shall be
paid for eight (8) hours straight-time pay for each of the following holidays or
the dates on which they are observed, though no work shall be performed on such
days:
 
New Years' Day
 Christmas Day
Dr. Martin Luther King's Birthday
 Fourth of July
Washington's Birthday
 Labor Day
Good Friday
 Thanksgiving Day
Memorial Day
 Friday after Thanksgiving Day
Christmas Eve Day
 One Floating Holiday
 
    See Section 9 below
 
 

 
Employees who work on said holidays shall be paid, in addition to eight (8)
hours holiday pay, double time for all time worked.  An employee shall be
eligible for holiday pay who shall have been employed for a  period of sixty
(60) calendar days before such holiday and has met one of the following
additional conditions:
 
 
(a)
Worked the regularly scheduled workday preceding and the regularly scheduled
workday succeeding the holiday, unless an absence for one of such days shall be
excused for good cause, substantiated by the employee, or

 
 
(b)
Been at work in the two (2) weeks preceding said holiday and laid off during
such preceding two (2) weeks, or

 
 
(c)
Is on a bona fide leave of absence starting within the two (2) weeks immediately
preceding such holiday, or on the workday immediately following such holiday, or

 
 
(d)
If no work is scheduled between two (2) holidays, to be eligible for pay for
both holidays, an employee must work his/her preceding scheduled workday and
his/her scheduled workday succeeding such holidays.  To be eligible for pay for
one (1) of the holidays, an employee must work either his/her scheduled workday
preceding the first holiday or his/her scheduled workday succeeding the second
holiday.

 
 
(e)
An employee who fails to work any portion of the last hour on the regularly
scheduled workday preceding and the regularly scheduled workday succeeding a
holiday or holidays, shall not lose holiday pay for such holidays if excused by
the Company for good cause.

 
Section 9. Floating Holiday: Subject to the eligibility requirements for holiday
pay, the recognized holidays hereunder shall include one (1) additional holiday,
designated as a "floating holiday".  The Company shall select the day on which
such holiday will be observed and shall give not less than two (2) weeks notice
prior to the date on which such floating holiday will be celebrated.
 
 
-16-

--------------------------------------------------------------------------------

 
 
ARTICLE VI
WAGES
 
 Section 1. Rates: Effective June 28, 2010,  each employee shall receive an
immediate bonus of two hundred and fifty dollars ($250). Effective June 29, 2010
there will be no increase in the current hourly rates (cf. memorandum of
understanding). The wage rate, to be paid under the terms of this Agreement to
employees in each occupational classification, are those appearing in Appendix
"A" which reflect said wage rates is attached hereto and made a part
hereof.  Such rates are minimum rates of pay only.  The Company may not pay less
than those rates, but nothing in this Agreement shall prevent the payment of
rates higher than those listed in said schedule.
 
Section 2. Cost of Living: There will be no cost of living increases for the
current contract year (cf. memorandum of understanding).
 
Section 3. New Classifications: Prior to establishing a new classification, the
Union shall be advised of the Company's intention and the rate which the Company
wishes to apply.  After thirty (30) days of operation but before sixty
(60)  days, either party may request negotiations on the rate for the new
classification.  The rate resulting from these negotiations shall become the
permanent rate.  In the event no request is made to negotiate a change in the
rate as to the new classification, it is understood that the established rate
shall be the effective rate.
 
Section 4. Upgrading:.  An employee being upgraded, who has not previously
worked in the classification to which he/she is upgraded, shall be placed in the
next higher rate in the progression plan of the new classification above the
rate being paid to such employee prior to the upgrading.  If the employee has
previously worked in the classification to which he/she is upgraded, he/she
shall receive the rate to which the amount of his/her previous experience
entitles him/her.  Such changes in the rate shall be paid retroactive from the
first day worked following such transfer who successfully completes the two (2)
week trial period.  To be eligible for a rate change, an employee must have
worked at least four hundred (400) hours and a period of at least thirteen (13)
weeks shall have elapsed since his/her first employment or his/her last
classification change.
 
Section 5. New Experienced Employees: New employees who have worked during the
last eighteen (18) months in the type of work available and whose previous
experience can be verified shall be placed on two (2) weeks trial period at the
starting rate of pay in their respective classifications and at the expiration
of such trial period, if retained in the employ of the Company, shall be given
credit in the automatic progression plan, as outlined in Appendix "A" hereof for
their proved experience in similar work.
 
Section 6. Payday: Wages shall be paid on Friday of each week and shall include
all work performed up until twelve (12) midnight of the previous Sunday.
 
Section 7. Piece Work: If the Company utilizes a piece work incentive or bonus
plan, the operations of such a plan shall be covered by the provisions of
Appendix "C" hereof.
 
Section 8.  Pension Plan: During the term of this Agreement, the Company shall
maintain for each of the employees covered by this Agreement a Pension Benefits
Plan.  The Company and the Union have agreed to a pension benefits plan named
the National Integrated Group Pension Plan.
 
 The employee pension plan is funded solely by the Company and the contribution
rate is based on cents per hour paid as follows:
 
Effective June 28, 2010 The company will continue to pay sixty six cents (66¢)
per hour during this contract year which is six cents above the last agreed
pension increase to sixty cents (60¢) per hour,  will be contributed for each
employee based upon hours paid of this Agreement. Any additional increase under
the Rehabilitation Plan 2010 for this contract year will be paid by the company.
 
 
-17-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
INSURANCE
 
 During the term of this Agreement, the Company will maintain for the employees
covered by this Agreement, an insurance policy with a responsible insurance
company with coverages and provisions set forth in Appendix "B" of this
Agreement.  The premium per week per employee, one (1) dependent and family
coverage is guaranteed for this contract year.
Effective June 28 2010:
HMO Plan:
Employee
-
$13.55 per week
 
Plus Spouse
-
$26.79 per week
 
Employee + child (ren)
-
$26.71 per week
 
Family
-
$40.31 per week
 
PPO Plan:
Employee
-
$36.74 per week
 
Plus Spouse
-
$80.36 per week
 
Employee + child (ren)
-
$80.31 per week
 
Family
-
$132.20 per week

 
This article applies only to employees with sixty (60) days or more of seniority
but does not apply to part-time employees.
 
ARTICLE VIII
GENERAL PROVISIONS
 
Section 1. Saving Clause: All benefits affecting the employees covered by this
Agreement presently in effect and which are not definitely referred to or
changed herein, shall remain in effect during the life of this contract.
 
Section 2. Bulletin Board: A bulletin board will be provided by the Company for
the Union's use.  The Union shall have the privilege of posting notices
concerning its official business and social activities upon such bulletin
board.  Where the size of the plant requires it, more than one (1)  bulletin
board will be furnished by the Company.
 
 
-18-

--------------------------------------------------------------------------------

 
 
Section 3. Election Day: In conformity with the laws of the State of Illinois,
employees who are legitimate registered voters will be given time off not to
exceed two (2) hours for voting at general elections.  At the time of an
election in which a President of the United States will be selected, employees
will be given paid time off not to exceed two (2) hours.
 
Section 4. Supervisors: Departmental production supervisors shall not engage in
production work, except such production work may be undertaken when instructing
new employees, breaking in a new job, correcting faults of production procedures
and dealing with emergencies.
 
Section 5. Right of Access: Authorized Union officers or representatives shall
have access to the factory during business hours upon reasonable notification to
the Company for investigation and adjustment of matters covered by or arising
under this Agreement.
 
Section 6. Conflict with State and Federal Law: Should any provision of this
Agreement be declared illegal by any court of competent jurisdiction such
provision shall immediately become null and void leaving the remainder of the
Agreement in full force and effect and the parties shall thereupon seek to
negotiate substitute provisions which are in conformity with the applicable law.
 
Section 7. Female Employees: There shall be equal pay for equal work performed
regardless of the sex of the employee.  There shall be no discrimination in
wages, hours, or other terms or conditions of employment, or in training or
upgrading, on account of the sex or marital status of the employee.
 
Section 8. Paid Leave of Absence: In instances of the death of a member of the
immediate family of a regular employee, the Company will, where required, grant
a paid leave of up to three (3) regular working days to enable such employee to
attend the funeral and otherwise assist in arrangements pertaining to the burial
of such member of the family.  An employee who travels a long distance to attend
a funeral or services shall be authorized one (1) additional day following the
funeral or services, but not to exceed three (3) days pay.  Each day's pay shall
consist of the employee's regular rate of eight (8) hours.  The term "immediate
family", as used herein, is defined as consisting of the following members only:
Mother, Father, Husband, Wife, Children, Brother, Sister, Mother-in-law,
Father-in-law, Grandparents, Grandparents-in-law and Grandchildren.  Where a
death occurs to any such member of the employee's family, he/she shall make
application to the Human Resources Director for such paid leave.  Such paid
leave will not be granted in instances when the employee, otherwise eligible,
does not attend the funeral.  The employee absent on a paid leave shall not be
eligible for, or notified of, any overtime which is scheduled during the period
of such employee's leave.
 
This provision is not applicable if you are on a formal leave of absence, on a
company designated holiday or during periods of vacation.
 
 
-19-

--------------------------------------------------------------------------------

 
 
Section 9. Jury Service: An employee who shall have been employed sixty (60)
calendar days immediately prior to reporting for jury duty and who performs jury
service shall be paid an amount for each day of the regular workweek that such
employee performs jury service as shall equal eight (8) hours of straight-time
pay at the employee's regular hourly rate less the jury fee legally payable to
such employee for that day of jury service.  An employee shall have performed
jury service on any day that such employee reports to Court for jury service
pursuant to an Order of Court.  The payments as provided herein shall be for the
entire period of service on a jury pursuant to an Order of Court.  To be
entitled to receive such jury service pay differential, such employee shall
furnish the Human Resources Director of the Company a voucher from the Court
wherein such jury service is performed setting forth the number of days of jury
service and the jury fees paid to such employee for jury service.
 
 In the event an employee performs jury service on a day for which such employee
receives a vacation and/or holiday pay, such employee shall not be paid jury
service pay differential for that day.  An employee who is on leave of absence,
layoff, paid death leave, or who is accruing Workers' Compensation benefits
shall not be paid jury service pay differential while on such status.  An
employee performing jury service shall return to work on his/her first regular
workday after being excused from such jury service.
 
Section 10. Safety and Health Provisions: The Company shall make reasonable
provisions for the safety and health of employees during working hours and shall
provide all reasonable protective devices and other equipment to protect them
from injury.
 
Section 11.  Union Employee Educational Assistance Program:
 
(A)            Education Eligibility Requirements:
 
 
1.
Educational courses must be related to the classification of work being or to be
performed by the employee.

 
 
2.
Such courses and institutions must be approved by the Company prior to
enrollment.

 
 
3.
Courses are to be taken during non-scheduled working hours.

 
(B)            Amount of Reimbursement:
 
 
1.
For employees who complete specialized courses, the Company will pay up to 100%
of the tuition charges per semester at the satisfactory (grade "C" or better)
completion of the course material in an approved school.

 
 
2.
When education expenses are partially paid by assistant-ships, scholarships,
fellowships, or G.I. Bill Benefits, tuition reimbursements is based on the net
amount actually paid by the employee, excluding amounts paid through
assistantship, scholarships, fellowships, or G.I. Bill Benefits.

 
 
-20-

--------------------------------------------------------------------------------

 
 
(C)            Method of Reimbursement:
 
 
1.
To be eligible for tuition refund, the employee must, prior to the time of
enrollment, fill out an application form per semester, for course(s)
contemplated.

 
 
2.
Obtain the approval of the employee's supervisor who in turn will get the
Company approval through Human Resources.

 
 
3.
Upon completion of course(s), submit to the employees supervisor a written
statement from the school stating that the course(s) have been satisfactorily
completed.  This is usually a copy of the grade statement.

 
 
4.
A tuition receipt.

 
The supervisor will forward this information to the Human Resources Director and
within two (2) weeks the employee will receive a check containing the proper
tuition refund as well as his/her tuition receipt and grade statement.

 
 
5.
If for any reason employment is terminated before completion of the program,
then the Company's obligation ceases.

 
Section 12.  Call-in Sick / Personal Day:  Each regular employee of the Company
shall be eligible for a call-in sick/personal day of one (1) each contract
year.  Such day is not cumulative from year to year but the Company will pay the
employee by July 1 of each contract year for the day not taken.  One (1) such
day shall equal eight (8) hours pay at the employee's regular hourly rate of
pay.
 
Section 13.  Inventory Shutdown Scheduling:  The Company will schedule inventory
by departmental seniority, and shall, in the event that additional employees are
required in the stock room area, first ask former stock room area employees to
work.
 
Section 14.  Severance
Plan:                                                      The Company will
agree to negotiate a severance plan if the plant operations were to move beyond
a radius of more than twenty (20) miles from the McCook plant.
 
Section 15.  401K Savings Plan:  The Company agrees to start up and administer a
401K Savings Plan if thirty percent (30%) or more participation is achieved.
 
Signed this
  30th
day of
  June
,2010.
     
Wells Gardner
 
Local 1031,
Electronics Corporation
 
International Brotherhood
   
Of Electrical Workers,
   
AFL-CIO
        [sigas6.jpg]     [sigjc.jpg]
Anthony Spier
 
José A. Caez
President
 
Business Manager/Financial Sec’y

 


 
-21-

--------------------------------------------------------------------------------

 


ATTACHED TO AND MADE PART OF AGREEMENT BETWEEN WELLS-GARDNER ELECTRONICS
CORPORATION AND LOCAL 1031, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,
AFL-CIO, FOR PERIOD JUNE 28, 2010 UNTIL JULY 3, 2011.
 
APPENDIX "A"
 
WAGE SCALE EFFECTIVE 06/28/10 THROUGH 07/03/11
 

 
JOB CLASSIFICATION
START
 
2MO
 
3MO
       
2-8
Sweeper
                   
Effective 06/28/10
9.02
 
12.92
 
13.03
       
3-2
Assy., Wirer-Solderer
                 
3-5
Riveter
                   
Effective 06/28/10
9.02
 
13.03
 
13.13
                                 
START
 
2MO
 
12MO
 
24MO
 
36MO
 
Hired After 7/1/97
8.03
 
8.75
 
9.45
 
10.87
 
13.13
G.L. Specialist
                 
Effective 06/28/10
   
13.74
                             
JOB CLASSIFICATION
START
 
2MO
 
3MO
       
4-1
Wire Cutting Machine Operator
                 
4-3
Bailer-Sweeper
                 
4-5
Packer-Final Assembly
                   
Effective 06/28/10
9.04
 
13.04
 
13.27
                                 
START
 
2MO
 
12MO
 
24MO
 
36MO
                       
Hired after 7/1/97
8.23
 
8.94
 
9.74
 
11.22
 
13.27
                     
G.L
Specialist
       
3MO
         
Effective 06/28/10
       
13.74
       

 
 


 
-22-

--------------------------------------------------------------------------------

 


ATTACHED TO AND MADE PART OF AGREEMENT BETWEEN WELLS-GARDNER ELECTRONICS
CORPORATION AND LOCAL 1031, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,
AFL-CIO, FOR PERIOD JUNE 28, 2010 UNTIL JULY 3,2011.
 
 
 
APPENDIX "A" CONT’D
 
 
WAGE SCALE EFFECTIVE 06/28/2010 THROUGH 07/03/2011
 
 




 
JOB CLASSIFICATION
START
 
2MO
 
6MO
                             
7-11
Building Fireperson
                   
Effective 06/28/10
8.94
 
13.52
 
13.82
                             
G.L.
Specialist
 
                 
Effective 06/28/10
       
14.18
                                                     
JOB CLASSIFICATION
START
 
2MO
 
6MO
 
9MO
   
8-2
Tester-Phaser "B" (Printed Boards)
                 
8-3
Bonding Machine Operator
                 
8-4
Fine Patcher
                   
Effective 06/28/10
9.57
 
13.57
 
13.74
 
14.00
               
6MO
       
G.L.
Specialist
                   
Effective 06/28/10
       
14.45
                                                     
JOB CLASSIFICATION
START
 
2MO
 
6MO
 
9MO
 
12MO
10-2
Tool Crib Worker
                   
Effective 06/28/10
9.79
 
13.81
 
13.93
 
14.12
 
14.27
                     
11-2
Tester
                 
11-6
Cabinet Finisher
                   
Effective 06/28/10
9.89
 
13.87
 
14.02
 
14.18
 
14.37
                     
G.L.
Specialist
               
12MO
 
Effective 06/28/10
         
14.93
                     


 


 
-23-

--------------------------------------------------------------------------------

 


ATTACHED TO AND MADE PART OF AGREEMENT BETWEEN WELLS-GARDNER ELECTRONICS
CORPORATION AND LOCAL 1031, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,
AFL-CIO, FOR PERIOD JUNE 28, 2010 UNTIL JULY 3, 2011.
 
APPENDIX "A" CONT’D
 
WAGE SCALE EFFECTIVE 06/28/2010 THROUGH 07/03/2011
 
 
 

 
JOB CLASSIFICATION
START
 
2MO
 
6MO
                             
7-11
Building Fireperson
                   
Effective 06/28/10
8.94
 
13.52
 
13.82
                             
G.L.
Specialist
 
                 
Effective 06/28/10
       
14.18
                                                     
JOB CLASSIFICATION
START
 
2MO
 
6MO
 
9MO
   
8-2
Tester-Phaser "B" (Printed Boards)
                 
8-3
Bonding Machine Operator
                 
8-4
Fine Patcher
                   
Effective 06/28/10
9.57
 
13.57
 
13.74
 
14.00
               
6MO
       
G.L.
Specialist
                   
Effective 06/28/10
       
14.45
                                                     
JOB CLASSIFICATION
START
 
2MO
 
6MO
 
9MO
 
12MO
10-2
Tool Crib Worker
                   
Effective 06/28/10
9.79
 
13.81
 
13.93
 
14.12
 
14.27
                     
11-2
Tester
                 
11-6
Cabinet Finisher
                   
Effective 06/28/10
9.89
 
13.87
 
14.02
 
14.18
 
14.37
                     
G.L.
Specialist
               
12MO
 
Effective 06/28/10
         
14.93
                     

 
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
 
 
ATTACHED TO AND MADE PART OF AGREEMENT BETWEEN WELLS-GARDNER ELECTRONICS
CORPORATION AND LOCAL 1031, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,
AFL-CIO, FOR PERIOD JUNE 28, 2010 UNTIL JULY 3, 2011.
APPENDIX "A" CONT’D
WAGE SCALE EFFECTIVE 06/28/10 THROUGH 07/03/2011
 

 
JOB CLASSIFICATION
 
START
 
2MO
 
6MO
 
9MO
 
12MO
                       
12-4
Precision Mechanical Assembler
                   
12-9
Final Line Inspector (Comp.Prod.)
                     
Effective 06/28/10
9.95
 
14.12
 
14.21
 
14.38
 
14.59
                       
12-10
Master Finisher Cabinet
                   
 
Effective 06/28/10
10.03
 
14.18
 
14.31
 
14.44
 
14.66
                       
*12-12
Maintenance "B"
                     
Effective 06/28/10
10.44
 
14.44
 
14.64
 
14.89
 
15.43
                       
G.L.
Specialist
                     
Effective 06/28/10
             
15.15
                         
13-1
Analyzer
                     
Effective 06/28/10
10.88
 
14.98
 
15.08
 
15.24
 
15.43
                       
14-1
Master Analyzer
               
15.36
 
14-2
Maintenance "A"
                     
Effective 06/28/10
11.53
 
15.76
 
16.13
                               
G.L.
Specialist
                     
Effective 06/28/10
 
 
 
         
16.81
       
 
 
 
         
15-1
Senior Master Analyzer
                     
Effective 06/28/10
               
19.69
                       
16.1
Technical Specialist
                     
Effective 06/28/10
 
 
 
         
20.58
     
 
 
 
 
 
         
Maintenance Administrator
                     
Effective06/28/10
                                           
17.2    Production
Administrator
                     
Effective06/28/10
                                                                   
* Education Bonus             1 Course            10¢ per  hour
(after maximum rate)  2 or more Courses 10¢ per hour (additional)

 

 
 
-25-

--------------------------------------------------------------------------------

 


ATTACHED TO AND MADE PART OF AGREEMENT BETWEEN WELLS-GARDNER ELECTRONICS
CORPORATION AND LOCAL 1031, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,
AFL-CIO, FOR PERIOD JUNE 28, 2010 UNTIL JULY 3, 2011.
 
APPENDIX "B"
 
THE INSURANCE COVERAGE FOR EMPLOYEES AND DEPENDENTS
COVERED BY THIS AGREEMENT
 
NON-OCCUPATIONAL - WEEKLY DISABILITY BENEFITS:
(EMPLOYEES ONLY)
 
           Benefits are payable for accident from the first (1st) day and for
sickness from the eighth (8th) day for a period up to thirteen (13) weeks for
any one (1) disability.
 
The weekly benefits are:
Effective 06/28/10 - $240.00
 
LIFE INSURANCE: (Employees Only)
 
Effective 06/28/10 - $23,000 (AD&D - $23,000)
 
DENTAL INSURANCE PLAN:
           Effective the first year of this Agreement, Olympia Plan 1500.  The
premium cost of this plan shall be $10.00 per month for the employee coverage to
be paid entirely by the Company for the term of this Agreement.  The premium
cost of this plan for single plus one coverage shall be $17.00 and family
coverage shall be $20.00 per month. An employee may elect to secure this
coverage for his/her dependents at a premium cost of $1.79 per week to be paid
for by the employee for the term of this Agreement.
 
OPTICAL PLAN OFFERED BY MID AMERICA VISION:
           Covers employee and dependents.  Entire premium cost to be paid for
by the Company for the term of this Agreement.
 
CONTINUATION OF INSURANCE COVERAGE:
 
Temporary Lay-off:
 
           An insured, temporarily laid-off employee will be covered by
insurance benefits at no cost until the end of the month in which the layoff
occurs.
 
 


 
-26-

--------------------------------------------------------------------------------

 


ATTACHED TO AND MADE PART OF AGREEMENT BETWEEN WELLS-GARDNER ELECTRONICS
CORPORATION AND LOCAL 1031, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,
AFL-CIO, FOR PERIOD JUNE 28, 2010 UNTIL JULY 3. 2011.
 
APPENDIX "B" (CONT'D)
 
If a temporarily laid-off employee desires to continue the insurance, all
coverages, except weekly disability benefits, may be continued for a period not
to exceed six (6) months, providing the laid-off employee makes the first
premium payment in full for the following month within seven (7) days from the
date of the layoff, or the first of the following month, whichever occurs first.
 
Sick Leave:
 
           The insurance for an employee on sick leave will be paid by
Wells-Gardner Electronics Corporation for three (3) months.  If the employee
wishes to continue his/her insurance after this period, he/she may do so for an
additional three (3) months, provided the required monthly premium is paid by
the employee to Wells-Gardner Electronics Corporation before the end of the
third month of sick leave and monthly thereafter.
           All employees shall be provided together with their dependents all
rights under COBRA.
 
Total Disability of Employee:
 
           In the event an employee becomes totally disabled, as determined by
the provisions and regulations of the Social Security laws, the Company will pay
the entire premium cost for the continuation of such employee's medical
insurance coverage for a period of up to two (2) years or until such employee
reaches age sixty-five (65), whichever occurs first.
 
Death of Employee:
 
In the event an employee dies while in the active employ of the Company, the
Company will pay the entire premium cost for the continuation of the medical
insurance coverage for the spouse and dependent children for a period up to one
(1) year; provided however that:
 
 
(1)
Such medical insurance coverage shall cease upon the remarriage of the spouse
and provided also that,

 
 
(2)
The spouse or dependent children shall not be eligible for coverage under any
other employer paid insurance plan.

 
 
 


 
-27-

--------------------------------------------------------------------------------

 


ATTACHED TO AND MADE PART OF AGREEMENT BETWEEN WELLS-GARDNER ELECTRONICS
CORPORATION AND LOCAL 1031, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,
AFL-CIO, FOR PERIOD JUNE 28, 2010 UNTIL JULY 3, 2011.
 
 
APPENDIX "C"
 
 
It is understood and agreed by the parties hereto that the Company may continue
and/or install a piece work or incentive system in its plant.  Such incentive
plan must be mutually agreed to between the parties.  In the event it does so,
piece work or incentive rates shall be established by the time studies made by
the Company and same may be revised.  Employees shall have the right to question
the time study on any job which they believe to be improperly timed.  In such
event the Company shall cause an investigation to be made and if it believes
that an error may have been committed, it shall cause such job to be
re-timed.  In the event such re-timing is still questioned or in the event the
Company fails to re-time such job, the matter may be handled according to the
grievance procedure provided for in this Agreement.  It is understood and agreed
that incentive rates will be so adjusted as to compensate employees working on
the incentive basis for the rest periods without additional pay thereafter.
 
 
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
 
ATTACHED TO AND MADE PART OF AGREEMENT BETWEEN WELLS-GARDNER ELECTRONICS
CORPORATION AND LOCAL 1031, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,
AFL-CIO, FOR PERIOD JUNE 28, 2010 UNTIL JULY 3, 2011.
 
 
APPENDIX "D"
 
 
MEMORANDUM OF UNDERSTANDING
 
1.  
The company is already paying six cents more per hour into the union pension
plan. That amount will increase in the coming years.

 
2.  
The increase in health insurance premiums has increased to anywhere from 10% to
20%. WG will absorb the total cost without passing any of that cost on to you in
additional payroll deductions.

 
3.  
In line with the rest of the company, there will be no wage increases for the
present contract year.

 
4.  
In appreciation for the hard work and cooperation of everyone, there will be a
one time payment of $250 to all active employees at the time of the signing of
the contract.

 
5.  
The contract will be a one year contract.

 
 
 
 




 
-29-

--------------------------------------------------------------------------------

 


FINAL PROPOSAL BETWEEN
IBEW 1031 AND WELLS GARDNER ELECTRONICS








MEMORANDUM OF UNDERSTANDING
 


Due to current critical economical conditions, the following agreement has been
reached.
 
The current union contract  ending June 29, 2009 will be extended for an
additional contract year with no changes in current wages and benefits. The
company will not add any increase to current medical deductions but reserves the
right to negotiate changes to the current plan.
 
 
 
Name
  [sigga.jpg]
Date
  7/2/09  
Gene Ahner, HR Director – Wells Gardner
           
Name
  [sigjc.jpg]
Date
  7/2/09  
Jose Caez , Business Manager IBEW 1031
   



 

